Title: To John Adams from Thomas Jefferson, 20 April 1790
From: Jefferson, Thomas
To: Adams, John



Sir
New York 20th. April 1790

Encroachments being made on the Eastern limits of the United States by Settlers under the British Government, pretending that it is the Western and not the Eastern River of the Bay of Passamaquoddy which was designated by the name of St. Croix in the Treaty of Peace with that nation, I have to beg the favour of you to communicate any facts which your memory or papers may enable you to recollect, and which may indicate the true River the Commissioners on both sides had in their view to establish as the boundary between the two Nations.  It will be of some consequence to be informed by what map they traced the boundary.
I have the honor to be with the greatest respect / Sir / Your most obt. and most hble. Servt.

Th: Jefferson